               Case 16-10527-MFW               Doc 4701       Filed 03/18/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11
                                          1
TSAWD HOLDINGS, INC., et al.,                                 Case No. 16-10527 (MFW)

                          Debtors.                            (Jointly Administered)



                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON MARCH 30, 2020 AT 11:30 A.M. (ET)

                 **CONSISTENT WITH THE COURT’S GENERAL ORDER
               DATED MARCH 16, 2020, THIS MATTER IS CONTINUED TO
              A DATE TO BE DETERMINED ON OR AFTER APRIL 15, 2020**

ADJOURNED/RESOLVED MATTERS

1.       Joint Motion of Debtors and Term Loan Agent for Order, Pursuant to Bankruptcy Code
         Section 105(a), (I) Enforcing the 9019 Order and 9019 Settlement Agreement By and
         Among the Debtors, the Term Loan Agent, and Certain Non-Performing Settling
         Vendors, and (II) Granting Related Relief [D.I. 3579; 5/2/17]

         Related Pleadings:

                  a)      Order, Pursuant to Bankruptcy Code Section 105(a), (I) Enforcing the
                          9019 Order and 9019 Settlement Agreement By and Among the Debtors,
                          the Term Loan Agent, and Certain Non-Performing Settling Vendors, and
                          (II) Granting Related Relief [D.I. 3628; 5/23/17]

                  b)      Further Order, Pursuant to Bankruptcy Code Section 105(a), (I) Enforcing
                          the 9019 Order and 9019 Settlement Agreement By and Among the
                          Debtors, the Term Loan Agent, and Certain Non-Performing Settling
                          Vendors, and (II) Granting Related Relief [D.I. 3726; 7/18/17]




1
     The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
     Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
     Gift Card, Inc. (1918); and TSA Ponce, Inc. (4817). The headquarters for the above-captioned Debtors is
     located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.
     The Debtors were formerly known as: Sports Authority Holdings, Inc. (9008); Slap Shot Holdings, Corp.
     (8209); The Sports Authority, Inc. (2802); TSA Stores, Inc. (1120); TSA Gift Card, Inc. (1918); and TSA
     Ponce, Inc. (4817).



26168551.1
              Case 16-10527-MFW          Doc 4701     Filed 03/18/20      Page 2 of 3




                   c)   Second Further Order, Pursuant to Bankruptcy Code Section 105(a), (I)
                        Enforcing the 9019 Order and 9019 Settlement Agreement By and Among
                        the Debtors, the Term Loan Agent, and Certain Non-Performing Settling
                        Vendors, and (II) Granting Related Relief [D.I. 3778; 8/22/17]

                   d)   Third Further Order, Pursuant to Bankruptcy Code Section 105(a), (I)
                        Enforcing the 9019 Order and 9019 Settlement Agreement By and Among
                        the Debtors, the Term Loan Agent, and Certain Non-Performing Settling
                        Vendors, and (II) Granting Related Relief [D.I. 3824; 9/27/17]

                   e)   Fourth Further Order, Pursuant to Bankruptcy Code Section 105(a), (I)
                        Enforcing the 9019 Order and 9019 Settlement Agreement By and Among
                        the Debtors, the Term Loan Agent, and Certain Non-Performing Settling
                        Vendors, and (II) Granting Related Relief [D.I. 3924; 12/5/17]

         Objection Deadline:           May 16, 2017 at 4:00 p.m. (ET) [Extended to December 28,
                                       2017 at 4:00 p.m. (ET) for 02Cool, LLC]

         Objections/Responses:

                   f)   Opposition by Boost Oxygen [D.I. 3609; 5/16/17]

                   g)   Informal Response from 02Cool, LLC

         Status:        Consistent with the Court’s General Order dated March 16, 2020, this
                        matter is continued to a date to be determined on or after April 15, 2020.

2.       Debtors’ Fourteenth Motion for Entry of an Order Extending the Period Within Which
         the Debtors May Remove Actions Pursuant to 28 U.S.C. § 1452 [D.I. 4689; 2/18/20]

         Related Pleadings:

                   a)   Certificate of No Objection [D.I. 4694; 3/5/20]

                   b)   Fourteenth Order Extending the Period Within Which the Debtors May
                        Remove Actions Pursuant to 28 U.S.C. § 1452 [D.I. 4695; 3/6/20]

         Objection Deadline:           March 3, 2020 at 4:00 p.m. (ET)

         Objections/Responses:         None.

         Status:        An order has been entered by the Court. No hearing is necessary.




                                                 2
26168551.1
                Case 16-10527-MFW   Doc 4701      Filed 03/18/20   Page 3 of 3




Dated:       March 18, 2020
             Wilmington, Delaware      /s/ Andrew L. Magaziner
                                      Michael R. Nestor (No. 3526)
                                      Kenneth J. Enos (No. 4544)
                                      Andrew L. Magaziner (No. 5426)
                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 571-6600
                                      Facsimile: (302) 571-1253
                                      mnestor@ycst.com
                                      kenos@ycst.com
                                      amagaziner@ycst.com

                                      -and-

                                      Robert A. Klyman (CA No. 142723)
                                      Matthew J. Williams (NY No. 3019106)
                                      Sabina Jacobs (CA No. 274829)
                                      GIBSON, DUNN & CRUTCHER LLP
                                      333 South Grand Avenue
                                      Los Angeles, CA 90071-1512
                                      Telephone: (213) 229-7000
                                      Facsimile: (213) 229-7520
                                      rklyman@gibsondunn.com
                                      mjwilliams@gibsondunn.com
                                      sjacobs@gibsondunn.com

                                      Counsel to the Debtors and
                                      Debtors in Possession




                                              3
26168551.1
